Exhibit 10j
 
ROGERS CORPORATION
VOLUNTARY DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
(As Amended and Restated Effective as of October 24, 2007)
 
First Amendment
 
Pursuant to the powers and procedures for amendment of the Rogers Corporation
Voluntary Deferred Compensation Plan For Key Employees (as amended and restated
effective as of October 24, 2007, the “Employees Plan”), described in Section
11(a) of the Employees Plan, the Compensation and Organization Committee of the
Board of Directors of Rogers Corporation (the “Committee”) hereby amends the
Employees Plan as follows:
 
1.           Section 3(a) is hereby amended by deleting the following provision
in the second paragraph thereof:
 
  “(3) auto allowance or imputed income related to autos,”
 
and renumbering “(4)” and “(5)” thereof as “(3)” and “(4),” respectively.
 
2.           Except as so amended, the Employees Plan in all other respects is
hereby confirmed.
 
IN WITNESS WHEREOF, the Committee has caused this First Amendment to the
Employees Plan to be duly executed on this 20th day of May, 2008.
 

 
ROGERS CORPORATION
                         
 
By:
/s/ Robert M. Soffer
     
Robert M. Soffer
     
Vice President and Secretary
         